PER CURIAM.
The defendant appeals from his conviction for armed robbery in case number CF 85-113 and sentence for multiple counts of armed robbery and attempted armed robbery in case numbers CF 85-113 and CF 85-114. We find no merit to his claims as regard the conviction but remand the cases for resentencing.
The trial judge departed from the presumptive sentence for reasons that are both valid and invalid. While we find that psychological injury to the victim and consideration for the particular vulnerability of the victim are sufficient reasons for departure in this case, see Nathan v. State, 489 So.2d 847 (Fla. 2d DCA 1986); Hadley v. State, 488 So.2d 162 (Fla. 1st DCA 1986), we remand for resentencing. Albritton v. State, 476 So.2d 158 (Fla.1985), requires this result where the appellate court is not satisfied that the trial judge would have departed on the basis of the valid reasons alone. Therefore the sentence is vacated and remanded to the trial court for resen-tencing in accordance with this opinion.
GRIMES, A.C.J., FRANK, J., and PATTERSON, DAVID F., Associate Judge, concur.